FILED
                                                                                                 6/29/2020
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                       Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ABRAHAM PORTNOV,                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-1611 (UNA)
                                               )
                                               )
U.S. DEPARTMENT OF JUSTICE et al.,             )
                                               )
                Defendants.                    )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the application and

dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). A party seeking relief in the district court must at least plead facts that bring the suit

within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.

       The complaint is unclear, but it seems to seek review of decisions rendered by the United

States Court of Appeals for the Federal Circuit and the United States Court of Federal Claims, or




                                                   1
some sort of intervention in proceedings that are or were before those courts. See Compl. at 3 (“I

am asking the Court to finish my six years fighting for truth by scheduling the trial with jury.”)

       This federal district court lacks jurisdiction to review another court’s decisions and order

it to take any action. See United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district

courts “generally lack[] appellate jurisdiction over other judicial bodies, and cannot exercise

appellate mandamus over other courts.”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C.

1986)); accord Atchison v. U.S. Dist. Courts, 240 F. Supp. 3d 121, 126, n.6 (D.D.C. 2017) (“It is

a well-established principle that a district court can neither review the decisions of its sister court

nor compel it to act.”). Moreover, it is axiomatic that a lower federal court has no authority over

an appellate court. In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992 ) (per curiam) (internal

quotation marks and citation omitted)). Therefore, this case will be dismissed. A separate order

accompanies this Memorandum Opinion.


                                               SIGNED:  EMMET G. SULLIVAN
                                               UNITED STATES DISTRICT JUDGE
DATE: June 29, 2020




                                                   2